          Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ANGELA LOCHNER
935 County Road E
Adams, WI 53910
                                                     Case No.: 19-cv-878
               Plaintiff,

      v.

STATE OF WISCONSIN –
DEPARTMENT OF AGRICULTURE,
TRADE & CONSUMER PROTECTION
2811 Agriculture Drive
Madison, WI 53718

               Defendant.


                                    COMPLAINT


      NOW COMES Plaintiff, Angela Lochner, by her attorneys, Hawks Quindel,

S.C., through Caitlin M. Madden and Nicholas E. Fairweather, and hereby states

the following as her Complaint in the above-referenced matter:

                            NATURE OF PROCEEDINGS

      1.       Plaintiff, Angela Lochner, brings this civil action against Defendant,

the State of Wisconsin – Department of Agriculture, Trade & Consumer Protection,

claiming wage discrimination in violation of the Equal Pay Act of 1963, 29 U.S.C. §

206(d).
        Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 2 of 8



                            JURISDICTION AND VENUE

        2.   This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1331.

        3.   Venue is proper in the Western District of Wisconsin pursuant to 28

U.S.C. § 1391 because Defendant resides in this district, and because a substantial

part of the events giving rise to the claim occurred in this District.

                                       PARTIES

        4.   Plaintiff, Angela Lochner, was an adult resident of the state of

Wisconsin at all times relevant hereto.

        5.   Defendant, the State of Wisconsin – Department of Agriculture, Trade

& Consumer Protection (“DATCP”), is a political subdivision of the State of

Wisconsin with its principal office located at 2811 Agriculture Drive, Madison,

Wisconsin 53718.

        6.   DATCP is an “employer” within the meaning of 29 U.S.C. § 203(d).

                             FACTUAL ALLEGATIONS

        7.   Plaintiff started working for DATCP in the Bureau of Meat and

Poultry Businesses on January 13, 2014.

        8.   Plaintiff began working for DATCP in the Bureau of Weights and

Measures as a Weights and Measures Petroleum Field Inspector (“WTS Petroleum

Inspector”) on November 1, 2015.

        9.   Plaintiff was compensated at an hourly rate of $20.34 when she started

as a WTS Petroleum Inspector.



                                            2
       Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 3 of 8



      10.    After 18 months of work, in which Plaintiff completed her probationary

period and passed her National Conference of Weights and Measures exams,

Plaintiff was promoted to “WTS Petroleum Inspector - Senior.”

      11.    At this time, Plaintiff received a 12% increase over the minimum

hourly wage for her position’s schedule and range, to an hourly rate of $22.65.

      12.    In February 2018, Plaintiff and other members of the department

received a $0.75 raise, putting her rate at $23.40 per hour.

      13.    In June 2018, Plaintiff and other members of the department received

a 2% raise, putting her rate at $23.87 per hour.

      14.    In January 2019, Plaintiff and other members of the department

received a 2% raise, putting her rate at $24.35 per hour.

      15.    On or around February 2019, Plaintiff was advised by her Field

Supervisor, Steve Peter, that all new hires into the WTS Petroleum Inspector

position would be paid a minimum of $21.00 per hour but that wages for current

WTS Petroleum Inspectors would not be adjusted accordingly at that time.

      16.    As a WTS Petroleum Inspector, Plaintiff’s job duties include inspecting

petroleum storage tanks, examining small and medium capacity scales, package

checking, price verification, and inspecting retail motor fuel devices as well as

investigating complaints.

      17.    In addition to performing these general job duties, Plaintiff and other

WTS Petroleum Inspectors are assigned to perform some “specialty” inspections,

such as inspecting grain moisture meters, vehicle scales, hopper scales, terminals



                                          3
       Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 4 of 8



and crosslines, tank installations or removal/closures, liquefied petroleum gas

meters, or vehicle tank meters.

       18.    The specialty to which a WTS Petroleum Inspector is assigned can

change from year to year.

       19.    There is no pay difference associated with a WTS Petroleum

Inspector’s specialty.

       20.    Plaintiff’s   current   specialty   is   inspecting   the   installations   or

removal/closure of petroleum tanks.

       21.    Plaintiff previously specialized in inspecting hopper scales.

       22.    Since the end of her probationary period, one of Plaintiff’s job duties

has been training employees hired as new WTS Petroleum Inspectors, or “WTS

Petroleum Inspector – Entry.”

       23.    Plaintiff provided training to the following individuals hired as WTS

Petroleum Inspector – Entry: Lance Smithey (seniority date April 30, 2018),

Nicholas Eberle (seniority date April 15, 2019), Daniel Lindert (seniority date

September 4, 2018), Michael Dailey (seniority date January 9, 2017), and Joe

Uminski (seniority date August 19, 2019).

       24.    Smithey, Eberle, Lindert, Dailey, and Uminski all perform the same

job duties as Plaintiff.

       25.    Smithey, Eberle, Lindert, Dailey, and Uminski have less seniority and

experience than Plaintiff.




                                             4
         Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 5 of 8



         26.   Smithey, Eberle, Lindert, Dailey, and Uminski are all paid a higher

hourly rate than Plaintiff.

         27.   Plaintiff has never been subject to any formal discipline by Defendant.

         28.   Plaintiff is currently the only female employee in the southwest

supervisor district.

         29.   Upon information and belief, Plaintiff is fourth in seniority in the

southwest supervisor district but has the lowest rate of pay.

         30.   Plaintiff was the Vice President of the Wisconsin Weights and

Measures Association for the 2018-2019 term.

         31.   Plaintiff will serve as the President-Elect of the Wisconsin Weights

and Measures Association for the 2019-2020 term.

         32.   Plaintiff has served on the Bureau of Weights and Measures’ Policies

and Procedures Committee from April 2019 to the present.

         33.   Plaintiff served on the Bureau of Weights and Measures’ Goal-Setting

Committee in 2018.

         34.   Plaintiff served on the Bureau of Weights and Measures’ Rating Panel

for new job applicants in November 2016 and June 2018.

         35.   In June 2019, Plaintiff was given a $2,000 bonus but was not given a

raise.

         36.   As of July 2019, the following male WTS Petroleum Inspectors in

either Senior or Entry-level positions with equal or lesser seniority than Plaintiff

were paid at a higher hourly rate than she:



                                           5
       Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 6 of 8



   Last           First      Job Title                       Base Rate   Seniority Date
   Sindelar       Edward     WTS MEASURES PETRO SPEC-SEN     $30.48      09/22/2014
   Brockman       Chad       WTS MEASURES PETRO SPEC-SEN     $27.36      03/20/2017
   Burdick        Joel       WTS MEASURES PETRO SPEC-SEN     $27.36      08/10/2015
   Karczewski     Jason      WTS MEASURES PETRO SPEC-SEN     $27.36      07/24/2017
   Suri           Shawn      WTS MEASURES PETRO SPEC-SEN     $27.36      04/04/2016
   Hoffmann       Anthony    WTS MEASURES PETRO SPEC-ENTRY   $26.52      08/06/2018
   Dailey         Michael    WTS MEASURES PETRO SPEC-SEN     $26.32      01/09/2017
   Smithey        Lance      WTS MEASURES PETRO SPEC-ENTRY   $26.01      04/30/2018
   Schaefer       Jacob      WTS MEASURES PETRO SPEC-ENTRY   $25.50      08/20/2018
   Eberle         Nicholas   WTS MEASURES PETRO SPEC-ENTRY   $25.00      04/15/2019
   Lindert        Daniel     WTS MEASURES PETRO SPEC-ENTRY   $24.74      09/04/2018
   Lochner        Angela     WTS MEASURES PETRO SPEC-SEN     $24.35      01/13/2014


                                CAUSE OF ACTION:
                         VIOLATION OF THE EQUAL PAY ACT
                                 29 U.S.C. § 206(d)

      37.       Plaintiff re-alleges and re-incorporates by reference the allegations

contained in the above paragraphs.

      38.       Defendant paid similarly-situated male employees, including those

identified in paragraph 36, a higher salary than Plaintiff for jobs which required

equal skill, effort, and responsibilities under similar working conditions.

      39.       Defendant engaged in a pattern and practice of unequal pay between

similarly-situated male and female workers for jobs which required equal skill,

effort, and responsibilities under similar working conditions.

      40.       Defendant failed to comply with its statutory duty to take all

reasonable and necessary steps to eliminate unequal pay based on gender from the

workplace and prevent it from occurring in the future.

      41.       As a direct and proximate result of Defendant’s pattern and practice of

unequal pay between similarly-situated male and female workers for jobs which

                                             6
       Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 7 of 8



required equal skill, effort, and responsibilities under similar working conditions,

Plaintiff has suffered and will continue to suffer damages.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendant, awarding

her:

       A.    The difference between the compensation paid to Plaintiff and that

paid to similarly-situated male employees, including, but not limited to, differences

is salary and bonuses, pursuant to 29 U.S.C. § 206(d);

       B.    A finding that Defendant’s actions were willful under 29 U.S.C. § 255;

       C.    Liquidated damages in an amount equal to the amount awarded to

Plaintiff as damages, as provided in 29 U.S.C. § 216(b);

       D.    A permanent injunction restraining Defendant from violating the

Equal Pay Act, as provided in 29 U.S.C. § 217;

       E.    All attorney’s fees incurred by Plaintiff in prosecuting this action and

the costs of this action, as provided in 29 U.S.C. § 216(b); and

       F.    Such other legal or equitable relief as this Court deems just and

necessary to vindicate Plaintiff’s rights under the Equal Pay Act.

                                   JURY DEMAND

       Plaintiff respectfully requests a jury trial on all questions of fact and law

raised by her Complaint.




                                           7
Case: 3:19-cv-00878-wmc Document #: 1 Filed: 10/25/19 Page 8 of 8



Dated this 25th day of October, 2019.

                         HAWKS QUINDEL, S.C.
                         Attorneys for Plaintiff, Angela Lochner

                         By: /s/Caitlin M. Madden
                         Caitlin M. Madden, State Bar No. 1089238
                         Email: cmadden@hq-law.com
                         Nicholas E. Fairweather, State Bar No. 1036681
                         Email: nfairweather@hq-law.com
                         409 East Main Street
                         Post Office Box 2155
                         Madison, Wisconsin 53701-2155
                         Telephone: (608) 257-0040
                         Facsimile: (608) 256-0236




                                  8
